UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At October 30, 2009, 1,062 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 61 Part II – Other Information Item 1. Legal Proceedings 61 Item 5. Other Information 62 Item 6. Exhibits 63 Signatures 64 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business; the level of demand and financial performance of the major industries we serve, including, without limitation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended Nine months ended September 30 September 30 (In millions) 2009 2008 2009 2008 Revenues Revenues from services (Note 9) $ 12,533 $ 17,852 $ 39,969 $ 54,027 Sales of goods 213 579 691 1,474 Total revenues 12,746 18,431 40,660 55,501 Costs and expenses Interest 4,128 6,723 13,717 19,242 Operating and administrative 3,712 4,730 11,184 14,233 Cost of goods sold 181 486 569 1,264 Investment contracts, insurance losses and insurance annuity benefits 785 839 2,381 2,557 Provision for losses on financing receivables 2,868 1,641 8,021 4,453 Depreciation and amortization 2,069 2,363 6,197 6,629 Total costs and expenses 13,743 16,782 42,069 48,378 Earnings (loss) from continuing operations before income taxes (997) 1,649 (1,409) 7,123 Benefit for income taxes 1,138 457 2,959 301 Earnings from continuing operations 141 2,106 1,550 7,424 Earnings (Loss) from discontinued operations, net of taxes (Note 2) 40 (170) (157) (568) Net earnings 181 1,936 1,393 6,856 Less net earnings attributable to noncontrolling interests 8 96 71 184 Net earnings attributable to GECS 173 1,840 1,322 6,672 Dividends - (272) – (2,291) Retained earnings at beginning of period(a) 44,243 41,164 43,094 38,351 Retained earnings at end of period $ 44,416 $ 42,732 $ 44,416 $ 42,732 Amounts attributable to GECS Earnings from continuing operations $ 133 $ 2,010 $ 1,479 $ 7,240 Earnings (loss) from discontinued operations, net of taxes 40 (170) (157) (568) Net earnings attributable to GECS $ 173 $ 1,840 $ 1,322 $ 6,672 (a) Primarily included a cumulative effect adjustment to increase retained earnings in 2009. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position September 30, December 31, (In millions) 2009 2008 (Unaudited) Assets Cash and equivalents $ 56,898 $ 37,486 Investment securities (Note 3) 52,723 41,236 Inventories 79 77 Financing receivables – net (Note 4) 348,518 372,456 Other receivables 18,625 18,636 Property, plant and equipment, less accumulated amortization of $26,485 and $29,063 58,712 64,097 Goodwill (Note 5) 28,184 25,365 Other intangible assets – net (Note 5) 3,838 3,613 Other assets 87,941 85,721 Assets of businesses held for sale 1,263 10,556 Assets of discontinued operations (Note 2) 1,533 1,659 Total assets $ 658,314 $ 660,902 Liabilities and equity Short-term borrowings (Note 6) $ 160,938 $ 193,533 Accounts payable 12,501 13,882 Long-term borrowings (Note 6) 347,415 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 32,948 34,369 Other liabilities 21,021 32,090 Deferred income taxes 9,434 8,533 Liabilities of businesses held for sale 143 636 Liabilities of discontinued operations (Note 2) 1,279 1,243 Total liabilities 585,679 605,354 Capital stock 11 11 Accumulated other comprehensive income – net(a) Investment securities (478) (3,097) Currency translation adjustments 1,409 (1,258) Cash flow hedges (1,894) (3,134) Benefit plans (374) (367) Additional paid-in capital 27,568 18,069 Retained earnings 44,416 43,055 Total GECS shareowner's equity 70,658 53,279 Noncontrolling interests(b) 1,977 2,269 Total equity 72,635 55,548 Total liabilities and equity $ 658,314 $ 660,902 (a) The sum of accumulated other comprehensive income − net was $(1,337) million and $(7,856) million at September 30, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $(86) million and $(168) million at September 30, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Nine months ended September 30 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECS $ 1,322 $ 6,672 Loss from discontinued operations 157 568 Adjustments to reconcile net earnings attributable to GECS to cash provided from operating activities Depreciation and amortization of property, plant and equipment 6,197 6,629 Increase (decrease) in accounts payable (1,288) (669) Provision for losses on financing receivables 8,021 4,453 All other operating activities (12,440) 491 Cash from (used for) operating activities – continuing operations 1,969 18,144 Cash from (used for) operating activities – discontinued operations (60) 506 Cash from (used for) operating activities 1,909 18,650 Cash flows – investing activities Additions to property, plant and equipment (4,231) (9,468) Dispositions of property, plant and equipment 3,689 7,286 Increase in loans to customers (174,382) (294,232) Principal collections from customers – loans 200,184 268,873 Investment in equipment for financing leases (6,152) (18,464) Principal collections from customers – financing leases 13,444 18,316 Net change in credit card receivables 3,859 (2,852) Proceeds from sale of discontinued operations – 5,220 Proceeds from principal business dispositions 8,818 4,422 Payments for principal businesses purchased (5,637) (24,989) All other investing activities (3,012) (2,948) Cash from (used for) investing activities – continuing operations 36,580 (48,836) Cash from (used for) investing activities – discontinued operations 64 (625) Cash from (used for) investing activities 36,644 (49,461) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (33,600) (16,949) Newly issued debt Short-term (91 to 365 days) 4,008 26,982 Long-term (longer than one year) 68,243 72,133 Non-recourse, leveraged lease – 113 Repayments and other debt reductions Short-term (91 to 365 days) (60,158) (41,793) Long-term (longer than one year) (4,664) (2,593) Non-recourse, leveraged lease (587) (524) Dividends paid to shareowner – (2,291) Capital contributions from GE 9,500 – All other financing activities (1,879) (750) Cash from (used for) financing activities – continuing operations (19,137) 34,328 Cash used for financing activities – discontinued operations – (4) Cash from (used for) financing activities (19,137) 34,324 Increase in cash and equivalents 19,416 3,513 Cash and equivalents at beginning of year 37,666 9,739 Cash and equivalents at September 30 57,082 13,252 Less cash and equivalents of discontinued operations at September 30 184 177 Cash and equivalents of continuing operations at September 30 $ 56,898 $ 13,075 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Electric Capital Services, Inc. (GECS) owns all of the common stock of General Electric Capital Corporation (GE Capital or GECC). All of our outstanding common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. We also consolidate the economic interests we hold in certain businesses within companies in which we hold a voting equity interest and are majority owned by our parent, but which we have agreed to actively manage and control. See Note 1 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K), which discusses our consolidation and financial statement presentation. GECS includes Commercial Lending and Leasing (CLL), Consumer (formerly GE Money), Real Estate, Energy Financial Services and GE Capital Aviation Services (GECAS). During the first quarter of 2009, we transferred Banque Artesia Nederland N.V. (Artesia) from CLL to Consumer. Details of total revenues and segment profit by operating segment can be found on page 43 of this report. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. Accounting Changes The Financial Accounting Standards Board (FASB) issued FASB Accounting Standards Codification (ASC) effective for financial statements issued for interim and annual periods ending after September 15, 2009. The ASC is an aggregation of previously issued authoritative U.S. generally accepted accounting principles (GAAP) in one comprehensive set of guidance organized by subject area. In accordance with the ASC, references to previously issued accounting standards have been replaced by ASC references. Subsequent revisions to GAAP will be incorporated into the ASC through Accounting Standards Updates (ASU). We adopted FASB ASC 820, Fair Value Measurements and Disclosures, in two steps; effective January 1, 2008, we adopted it for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis and effective January 1, 2009, for all non-financial instruments accounted for at fair value on a non-recurring basis. This guidance establishes a new framework for measuring fair value and expands related disclosures. See Note 10. On January 1, 2009, we adopted an amendment to FASB ASC 805, Business Combinations. This amendment significantly changed the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Acquired in-process research and development (IPR&D) is accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D was previously expensed at the time of the acquisition. · Contingent consideration is recorded at fair value as an element of purchase price with subsequent adjustments recognized in operations. Contingent consideration was previously accounted for as a subsequent adjustment of purchase price. · Subsequent decreases in valuation allowances on acquired deferred tax assets are recognized in operations after the measurement period. Such changes were previously considered to be subsequent changes in consideration and were recorded as decreases in goodwill. · Transaction costs are expensed. These costs were previously treated as costs of the acquisition. In April 2009, the FASB amended FASB ASC 805 and changed the previous accounting for assets and liabilities arising from contingencies in a business combination. We adopted this amendment retrospectively effective January 1, 2009. The amendment requires pre-acquisition contingencies to be recognized at fair value, if fair value can be determined or reasonably estimated during the measurement period.
